United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-167
Issued: February 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2014 appellant, through counsel, timely appealed the October 2, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant’s hearing loss claim is timely pursuant to 5 U.S.C.
§ 8122(a).
FACTUAL HISTORY
On August 5, 2014 appellant, then a 68-year-old former ships nuclear fluid mechanical
systems inspector foreman, filed a claim (Form CA-2) for binaural hearing loss. He indicated
that he first realized that his condition was employment related on January 1, 1993. Appellant
1

5 U.S.C. §§ 8101-8193.

retired from the employing establishment effective March 31, 1998. On the CA-2 the employing
establishment indicated that he first reported his condition to a supervisor on August 5, 2014, the
date he filed his CA-2.
OWCP received various employee personnel records dating back to June 1973.
Appellant also provided a description of his job titles and the various duties he performed for the
employing establishment between 1973 and 1998. OWCP also received the results of various
audiograms, including a June 26, 1973 preemployment study. The evidence included a summary
of the results of at least 18 audiograms that were administered as part of the employing
establishment’s hearing conservation program. The latest employer-administered audiogram was
dated March 26, 1998. Additionally, appellant submitted the results of a May 7, 2014
audiogram.
By decision dated October 2, 2014, OWCP denied appellant’s hearing loss claim as
untimely filed. It identified January 1, 1993 as the date of injury, and noted that he retired
effective “March 31, 1993.” Appellant did not file his claim until August 5, 2014, and the
evidence did not support that his immediate superior had actual knowledge within 30 days of the
date of injury.
LEGAL PRECEDENT
An original claim for compensation for disability or death must be filed within three
years after the injury or death.2 A claim filed outside this time frame must be disallowed unless
the immediate superior had actual knowledge of the injury or death within 30 days.3 In a case of
latent disability, the time for filing a claim does not begin to run until the employee has a
compensable disability and is aware or by the exercise of reasonable diligence should have been
aware of the causal relationship of the compensable disability to his employment.4 An employee
with actual or constructive knowledge of his or her employment-related condition, who
continues to be exposed to injurious working conditions, must file a claim within three years of
the date of last exposure to the implicated conditions.5
A positive test result from an employing establishment program of regular audiometric
examination as part of a hearing conservation programs is sufficient to establish knowledge of a
hearing loss so as to put the immediate superior on notice of an on-the-job injury.6

2

Id. at § 8122(a).

3

Id. at § 8122 (a)(1).

4

Id. at § 8122(b).

5

E.g., James A. Sheppard, 55 ECAB 515, 518 (2004); Federal (FECA) Procedure Manual, Part 2 -- Claims, Time,
Chapter 2.801.6 (March 1993).
6

See James A. Sheppard, id.; Federal (FECA) Procedure Manual, id.

2

ANALYSIS
The Board finds that the case is not in posture for decision.
Appellant claimed to have been aware of his employment-related hearing loss on or about
January 1, 1993. Based on his reported employment history, appellant’s occupational noise
exposure continued until his retirement effective March 31, 1998. After retiring, appellant
waited more than 16 years before filing the current occupational disease claim. Clearly, he did
not file his claim within three years of the date of last exposure to the implicated conditions.
Under the circumstances, appellant’s claim must be disallowed unless the immediate superior
had actual knowledge of the injury or death within 30 days.
In finding there was no evidence that appellant’s immediate superior had actual
knowledge of his injury, OWCP failed to acknowledge that, for more than two decades,
appellant regularly participated in the employing establishment’s hearing conservation program.7
The October 2, 2014 decision incorrectly stated that only two diagnostic tests (audiograms) had
been received, which were dated May 13, 1997 and May 7, 2014.8 As noted, the record includes
the results of at least 18 employer-administered audiograms through March 26, 1998. If any of
the conservation program test results were positive, this would suffice for purposes of
establishing that appellant’s immediate superior received notice of an on-the-job injury.9
Because OWCP failed to address the evidence regarding the employing establishment’s
hearing conservation program, the case shall be remanded for further development. After such
further development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The case is not in posture for decision.

7

Appellant’s counsel initially raised this issue in an August 19, 2014 letter to OWCP.

8

OWCP also incorrectly noted that appellant retired in “1993,” rather than March 31, 1998.

9

The procedure manual provides in relevant part:
“If the employing agency gave regular physical examinations which might have detected signs of
illness (for example, regular x-rays or hearing tests), the agency should be asked whether the
results of such tests were positive for illness and whether the employee was notified of the results.
[If the claimant was still exposed to employment hazard on or after September 7, 1974 and the
agency’s testing program disclosed the presence of an illness or impairment, this would constitute
actual knowledge on the part of the agency, and timeliness would be satisfied even if the employee
was not informed…].”

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.6c.

3

ORDER
IT IS HEREBY ORDERED THAT the October 2, 2014 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: February 27, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

